DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended. Claims 5, 8-9, 16-42 have been canceled. Claims 44-46 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 09/17/2020, with respect to the rejections of claims 1-4, 6-7, 10-15 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-7, 10-15 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-4, 6-7, 10-15, 43-46 filed 09/17/2020, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Closest prior art of  Jarc; Anthony Michael et al. (US 20170172675 A1); Krah; Christoph H. (US 20080068372 A1); KAWASHIMA; Kenji et al. (US 20160037998 A1); and Davalos; Pedro et al. (US 20160009411 A1) either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  

/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486